Case 8:18-cv-02548-VMC-SPF Document 37-9 Filed 03/25/19 Page 1 of 3 PageID 442



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION




 InVue Security Products Inc.,

        Plaintiff,

        v.                                      EXHIBIT 9
 Vanguard Products Group, Inc., d/b/a
 Vanguard Protex Global,

        Defendant.
       Case 8:18-cv-02548-VMC-SPF Document 37-9 Filed 03/25/19 Page 2 of 3 PageID 443




From:                     Lee Grossman <lgrossman@grossmanlegal.com>
Sent:                     Thursday, March 14, 2019 4:15 PM
To:                       Tim Williams
Subject:                  RE: InVue Security Prods., Inc. v. Vanguard Prods. Group, Inc. - Defendant's Preliminary Invalidity
                          Contentions



Sounds good.

From: Tim Williams [mailto:timw@dority‐manning.com]  
Sent: Thursday, March 14, 2019 3:12 PM 
To: Lee Grossman <lgrossman@grossmanlegal.com> 
Subject: RE: InVue Security Prods., Inc. v. Vanguard Prods. Group, Inc. ‐ Defendant's Preliminary Invalidity Contentions 
 
Lee, thanks for the call yesterday. I look forward to receipt of the letter from you on Monday
regarding Vanguard’s interrogatory responses and invalidity contentions.

Also, I sent a meeting invite to you for 3 PM Monday (3/18) to discuss document production.

Thanks.

Tim F. Williams
Dority & Manning, P.A.
(864) 271-1592
(864) 527-1554 | direct
dority-manning.com
 




From: Lee Grossman [mailto:lgrossman@grossmanlegal.com]
Sent: Tuesday, March 12, 2019 4:51 PM
To: Tim Williams
Subject: RE: InVue Security Prods., Inc. v. Vanguard Prods. Group, Inc. - Defendant's Preliminary Invalidity Contentions
 
Tim – I’m traveling today and in an all day meeting tomorrow. I’ll step out and call you.

Lee

From: Tim Williams [mailto:timw@dority‐manning.com]  
Sent: Tuesday, March 12, 2019 10:15 AM 
To: Lee Grossman <lgrossman@grossmanlegal.com> 
Cc: Richard E. Fee (rfee@feejeffries.com) <rfee@feejeffries.com> 
Subject: FW: InVue Security Prods., Inc. v. Vanguard Prods. Group, Inc. ‐ Defendant's Preliminary Invalidity Contentions 
 
Lee,

Just left you a voicemail. Please give me a call when you can to discuss Vanguard’s discovery
responses and recent invalidity contentions. Thanks.

Tim F. Williams
Dority & Manning, P.A.


                                                                  1
       Case 8:18-cv-02548-VMC-SPF Document 37-9 Filed 03/25/19 Page 3 of 3 PageID 444
(864) 271-1592
(864) 527-1554 | direct
dority-manning.com
 




From: Ana Perez [mailto:aperez@feejeffries.com]
Sent: Monday, March 11, 2019 4:14 PM
To: Scott Cole; Jim Matulis; Tim Williams; Jillene Van Hoy
Cc: Lee Grossman; Richard E. Fee; Kathleen M. Wade
Subject: InVue Security Prods., Inc. v. Vanguard Prods. Group, Inc. - Defendant's Preliminary Invalidity Contentions
 
Good afternoon,

Attached please find a copy of Defendant’s Preliminary Invalidity Contentions, as well as
Exhibits A and B.

Copies will follow via U.S. First Class Mail.

Thank you.

Ana M. Perez, Legal Assistant
Richard E. Fee, Esquire
Kathleen M. Wade, Esquire
Catherine F. Yant, Esquire
FEE & JEFFRIES, P.A.
1227 N. Franklin Street
Tampa, Florida 33602
(813) 229-8008 - Telephone
(813) 229-0046 - Facsimile
aperez@feejeffries.com

Unless otherwise indicated or obvious from the nature of the transmittal, the
information contained in this message is attorney privileged and/or confidential
information intended solely for the use of the addressee. If the reader of this message
is not the intended recipient, or the employee or agent responsible to deliver it to the
intended recipient, you are hereby notified that any dissemination, distribution or
copying of this communication or any of the information in it is strictly prohibited. If
you have received this communication in error, please advise the sender by reply e-
mail and then delete the message. Thank you very much.




                                                            2
